DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-05-28 (herein referred to as the Reply) where claim(s) 16-33 are pending for consideration.
Election/Restrictions
Amended independent claim(s) 16, 25 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Independent claims have been amended significantly and now require:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


That is, the new independent claims are directed to an invention (new invention) of receiving information about a first subcarrier spacing and performing communication of UL and DL symbols based on second subcarrier spacing. A number of DL/UL symbols in the second subcarrier spacing corresponds to m variable relative to the first subcarrier and the second subcarrier spaces is ‘related to a second time interval which is shorter than the reference time interval.’
In a broadest reasonable the information about the first subcarrier spacing is not even used in the performing step (i.e., it’s not even necessarily used to perform the determining step but rather the second subcarrier spacing can so happen to be “m times the first subcarrier” spacing by accident/coincidence)
	
	Prior to the amendments, the independent claims required:
	receiving information on a reference transmission time interval (TTI) from a network; and
	configuring a frame having a TTI shorter than the reference TTI based on the reference TTI, 
	wherein uplink/downlink (UL/DL) switching points of the frame are aligned with UL/DL switching points of a reference frame having the reference TTI. 

That is, the old independent claims are directed to an invention (old invention) receiving information on a reference TTI and configuring a frame having shorter TTI based on the reference TTI. Furthermore, UL/DL switching points of a frame were aligned with the switching points of the reference TTI frame.
The current claims are directed to an invention (new invention) for receiving information regarding a first subcarrier spacing and performing communication based on subcarrier spacing.
The new and old inventions are independent and/or distinct, as the old invention is related to configuring frame TTIs and the new invention is related to performing communication on a second subcarrier. Consequently, the inventions 
(1) are classified in different CPP classifications 
(2) would not anticipate each other 
(3) have separate utility from each other 
(4) are non-obvious with respect to each other and 
(5) do not dependent on the other.  
For example, the old invention makes no mention of a subspace carrier spacing and the new invention is independent of switching points. On the contrary the old invention is primarily in the time domain where timing alignments of a frame are required.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore withdrawn for at least the same reasons. Consequently, all claims are considered withdrawn.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, the claim(s) withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status of Non-Compliant Amendments
The Reply is considered non-compliant for the following reasons:
The entire claim set (claims 16-33) is withdrawn in accordance with the reasoning provided in the Election/Restrictions. Accordingly, the Reply does not include any pending claims for examination.

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
The independent claims submitted in the Reply are effectively the same claims amendments as those previously submitted by the Applicant on 2021-05-28 but with the add limitation of:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

With regards to this limitation, the Reply argues:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

While new claim 16 recites “a second sub carrier spacing is related to a second time interval which is shorter than the reference time interval,” this limitation’s scope is patently distinct from the old claim 16’s “configuring a frame having a TTI shorter than the reference TTI based on the reference TTI, wherein uplink/downlink (UL/DL) switching points of the frame are aligned with UL/DL switching points of a reference frame having the reference TTI.” That is, they are not saying the same thing. 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Regardless of whether new claim 18 confines the DL/UL symbols within a frame, this is not the same as “configuring a frame having a TTI shorter than the reference TTI based on the reference TTI, wherein uplink/downlink (UL/DL) switching points of the frame are aligned with UL/DL switching points of a reference frame having the reference TTI.” 
The Reply relies on the facts that the Old and New Claims are both generally related to a time interval that is shorter. The Reply offers this mapping to demonstrate the claims are directed to the same invention:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


First, the mapping clearly demonstrates that, that features and limitations of the inventions are distinct, independent, would not anticipate each other, are non-obvious with respect to each other and do not dependent on the other (particularly the last two rows). 
The Reply further argues that both the Old and New claims are “generally” directed to frame configuration in which a time interval is shorter a reference frame and therefore related. The Reply then provides a very narrow embodiment of the New Claims that attempts to trace back to the Old claims, which the Examiner finds incorrect for a plethora of reasons. For example, new claims have no reference to a “configuring a frame” nor does the New Claims’ “time interval” have to do with any of the “performing communication” step. In another example, m is not necessarily greater than 1. In a case where m = 1/3 you have the situation where there are less UL/DL symbols in the second subcarrier spacing than in the first subcarrier spacing which is an exact opposite situation of the Reply’s alleged correlation to the Old Claims. In yet another example, simply having “m number” symbols does not necessarily corresponding to alignment in time. Further, the new invention lacks any mention of UL/DL switching points because as previously discussed in non-compliant notice dated 2020-11-20, the New Claims are effectively in the frequency domain.
The Reply further argues because the invention are related, a restriction is in error. Having a relationship is not condition that overcomes the requirements of restriction: the inventions (1) are classified in different CPP classifications (2) would not anticipate each other (3) have separate utility from each other (4) are non-obvious with respect to each other and (5) do not dependent on the other,  as set forth in MPEP 806:
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
 
The added limitations and new arguments presented in the Reply suggest that the Applicant’s sentiment is “if there are enough shared keywords among the claims, the claims cannot be patently independent/distinct” which is incorrect. Accordingly, the Examiner respectfully disagrees and is not persuaded. Clearly anybody reading both inventions would consider them distinct as further demonstrate that the relevant art found in action mailed 2020-01-14 could not properly applied to the new invention (i.e., prior art against the old invention cannot be used against the new invention)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415